The contract between Pratt and Keyes as to the personal property was made bona fide for a valuable consideration, did not contravene public policy, might be performed within a year, and was valid. Whatever may have been its operation in respect to title and ownership, the contract gave Keyes an equitable right and interest in the property, at least; and that was enough to enable him specifically to enforce the contract against Pratt's administrator. Having transferred a portion of his right to Hartshorn to secure the payment of his indebtedness to her, as he might properly and lawfully do (2 Sto. Eq. Jur. (12th ed.) s. 1040 c; Cudworth v. Scott,41 N.H. 456, 460), in a bill brought by him against the administrator for specific performance, she would be a necessary party, as plaintiff or defendant, and in either case her right would be enforced by a decree providing that so much of the bank deposit, not exceeding $600, be paid to her, as might be necessary to satisfy her note.
What might be done in that proceeding may be done in this. It is immaterial that the bank is plaintiff rather than Keyes, and that Hartshorn is made a defendant rather than joined as a plaintiff. Cox v. Leviston,63 N.H. 283, 287. All the parties in interest have interpleaded, and the rights of all can be protected and determined. "When jurisdiction in equity has once rightfully attached, it will be made effectual for the purpose of complete relief." Eastman v. Savings Bank, 58 N.H. 421.
It is also immaterial whether the order operated as a legal assignment or not. It is enough that it gave Hartshorn an equitable right to the money. 2 Sto. Eq. Jur., supra. Being good as against Keyes, it is, in the absence of fraud, equally good against his assignee. Assignees in bankruptcy take only such rights and interests as the bankrupt had, and could himself claim and assert, at the time of bankruptcy; and they are affected with all the equities that would affect a bankrupt himself if he were asserting those interests. Kittredge v. Warren, 14 N.H. 509, 532. Her rights against the one are the same as against the other. To the extent of her interest she is entitled to be subrogated to the rights of both; and it would be mere useless circuity to decree that the money of which she is certainly the equitable owner should pass to her through the hands of the administrator. *Page 159 
It is therefore adjudged and decreed, that the plaintiff pay to the defendant Hartshorn, from the deposit standing on its books in the name of Daniel Pratt, the sum of $600; that the remainder of the deposit be paid to the defendant administrator; and that whatever balance may remain in his hands, after the payment of debts and expenses of administration, be paid to the defendant assignee.
SMITH, J., did not sit: the others concurred.